UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6259


BENJAMIN J. JACKSON, III,

                Plaintiff - Appellant,

          v.

H. WAYNE DEWITT; MR. MCELVOGUE; SGT. SHEETS; PFC MENZIE; PFC
SPORTS; SGT. JACUMIN,

                Defendants – Appellees,

          and

HILL-FINKLEA    BERKLEY     COUNTY   DETENTION   CENTER;    MRS.
MCELVOGUE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Richard M. Gergel, District
Judge. (6:10-cv-03128-RMG)


Submitted:   May 7, 2012                      Decided:   May 18, 2012


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin J. Jackson, III, Appellant Pro Se.   Robin Lilley
Jackson, SENN, MCDONALD & LEINBACK, LLC, Charleston, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Benjamin J. Jackson, III, appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil rights complaint.                 We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court. *               Jackson v. Dewitt,

No. 6:10-cv-03128-RMG (D.S.C. Jan. 9, 2012).                  We dispense with

oral       argument   because    the    facts   and   legal    contentions    are

adequately      presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




       *
       We note that Jackson waived appellate review for most of
his claims by failing to make specific objections to the
magistrate judge’s report and recommendation except for those
claims concerning his blood pressure medication and receiving
spider bites. See Wright v. Collins, 766 F.2d 841, 845-46 (4th
Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 155 (1985).



                                          3